Citation Nr: 0943694	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Crohn's disease with 
ulcerative colitis, to include as secondary to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to January 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
Crohn's disease with ulcerative colitis, to include as 
secondary to service-connected disabilities.  Specifically, 
he attributes this condition to his service-connected 
residuals of gunshot wound to the right flank with fracture, 
tip of the iliac wing, Muscle Group XIX, evaluated as 30 
percent disabling; right lower extremity weakness and 
neurological changes as a result of gunshot wound, right 
flank, evaluated as 10 percent disabling; and exploratory 
laparotomy scar, evaluated as noncompensably disabling.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

After reviewing the evidence of record, the Board finds that 
an additional medical opinion is needed in order to determine 
whether the Veteran's current Crohn's disease with ulcerative 
colitis was aggravated by his service-connected disabilities.  
The March 2007 VA examiner's opinion that the Veteran's 
Crohn's disease with ulcerative colitis was "not caused by 
or a result of" his service-connected residuals of gunshot 
wound, right flank, does not clearly address the issue of 
aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that if VA provides a Veteran with an 
examination in a service connection claim, the examination 
must be adequate).  

Moreover, an April 2008 medical opinion from J.B., M.D., 
indicates that permanent sutures used in treating the 
Veteran's inservice gunshot wound "has caused problems for" 
the Veteran.  While Dr. J.B. suggests that these sutures may 
have complicated the Veteran's post service surgeries, the 
opinion does not address whether any lasting aggravation of 
the Veteran's Crohn's disease with ulcerative colitis has 
occurred.  

Under the circumstances in this case, the Board finds that 
the RO should request that an additional medical review of 
the claims file be conducted, including the Veteran's 
treatment for Crohn's disease with ulcerative colitis.  
Thereafter, the VA examiner should provide an opinion as to 
whether the Veteran's current Crohn's disease with ulcerative 
colitis is aggravated by the Veteran's service-connected 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the RO last considered the issue on appeal in a 
February 2008 statement of the case.  Since that time, 
additional evidence, without a waiver of RO consideration, 
has been received in this matter which is relevant to the 
issue being addressed herein.  Specifically, this evidence 
includes records relating to surgeries in January 2008 and 
April 2008, as well as the April 2008 medical opinion letter 
from J.B., M.D.  Accordingly, the Board must return the case 
to the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2009).    

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for 
Crohn's disease with ulcerative colitis, 
as well as his service-connected 
disabilities, since April 2008.  The RO 
must then obtain copies of the related 
medical records that are not already in 
the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  The RO must also contact the 
Veteran's private physician, J.B., M.D. 
and request a supplemental statement 
concerning his April 2008 opinion letter.  
Specifically, Dr. J.B. must be asked to 
address whether the Veteran's current 
Crohn's disease with ulcerative colitis 
is aggravated by the Veteran's 
service-connected disabilities, to 
include any past or present treatment and 
medications.  Dr. J.B. must be asked to 
provide a rationale for all conclusions 
reached.  Any response received by Dr. 
J.B. must be associated with the claims 
file.

3.  Thereafter, the Veteran's entire 
claims file, including this Remand, must 
be reviewed by the VA examiner who 
conducted the March 2007 VA examination, 
if available.  If the March 2007 VA 
examiner is not available, then the 
claims file must be reviewed by another 
appropriate VA examiner.  The VA examiner 
must provide a nexus opinion as to 
whether the Veteran's current Crohn's 
disease with ulcerative colitis is 
aggravated by the Veteran's 
service-connected disabilities, to 
include any past or present treatment of 
the service-connected disorders and 
medications prescribed for the 
service-connected disorders.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting 
to speculation, it must be so stated, and 
the examiner must provide the reasons why 
an opinion would require speculation.  
The report prepared must be typed.

4.  After completing the above, and any 
other development as may be indicated, 
the claim must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case addressing all 
evidence in the claims folder since the 
February 2008 statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


